IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

 

OXFORD DIVISION
RICHARD KEN'NETH THOMAS PLAINTIFF
V. Civil No. 3 : l 8-cv-00062-GHD-RP
UNIVERSITY OF MISSISSIPPI, et al. DEFENDANTS
MEMORANDUM OPINION

 

The Court has before it a motion to dismiss [Doc. 35] filed by Defendants. For the reasons
set forth below the Court finds that the motion should be granted but that Plaintiff should be al-
lowed to amend his complaint.

Plaintiff Richard Thomas is a former professor at the University of Mississippi’s DeSoto
campus. After an internal Title IX investigation, Thomas was terminated from his employment
with the University. He now brings this action asserting that University, the Board of Trustees of
the State Institution of Higher Learning (“II-IL”), and University employees Noel Wilkins, Lee
Cohen, Rebecca Bressler, Rick Gregory, Kirsten Dellinger, and Honey Ussery (collectively the
“employee Defendants”) both in their official and individual capacities, violated his Fourteenth
Amendment rights. Speciflcally, he alleges Defendants deprived him of his employment contract
without due process in terminating him without a fair investigation and that the Defendants de-
prived him of his liberty by using an unfair investigation to disparage him. Thomas also brings a
state law breach of contract claim against Defendants.

Defendants now move to dismiss the amended complaint They argue the claims against
University, IHL, and the employee Defendants in their official capacities should be dismissed pur-

suant to Fed. R. Civ. P. 12(b)(l) because they enjoy Eleventh Amendment immunity. Defendants

also argue the complaint should be dismissed pursuant to Fed. R. Civ. P. 12(b)(6) for failure to
state a claim.
Standards of Review
I. 12(b)(1) Standard

A Rule l2(b)(l) motion allows a party to challenge the Court’s subject matterjurisdiction.
“ ‘[A] factual attack under Rule 12(b)(l) may occur at any stage of the proceedings, and plaintiff
bears the burden of proof that jurisdiction does in fact exist.’ ” Arena v. Graybar Elec. Co., 669
F.3d 214, 223 (5th Cir. 2012) (quoting Menchaca v. Chrysler Credit. Corp., 613 F.2d 507, 511
(5th Cir. 1980) (citations omitted)).

The Fifth Circuit has instructed:

A case is properly dismissed for lack of subject matter juris-
diction When the court lacks the statutory or constitutional
power to adjudicate the case. In considering a challenge to
subject matter jurisdiction, the district court is free to weigh
the evidence and resolve factual disputes in order_ to satisfy
itself that it has the power to hear the case. Thus, under Rule
12(b)(1), the district court can resolve disputed issues of fact
to the extent necessary to determine jurisdiction[.]

Smith v. Reg'l Transit Auth., 756 F.3d 340, 347 (5th Cir. 2014) (quotation marks and citation
omitted). In ruling on a Rule 12(b)(1) motion to dismiss, the Court can consider: “(l) the complaint
alone; (2) the complaint supplemented by undisputed facts evidenced in the record; or (3) the com-
plaint supplemented by undisputed facts plus the court’s resolution of disputed facts.” Tsolmon v.
Unitea' States, 841 F.3d 378, 382 (5th Cir. 2016) (internal quotation marks and citation omitted).
II. 12(b)(6) Standard

When deciding a Rule 12(b)(6) motion to dismiss, the Court is limited to the allegations
set forth in the complaint and any documents attached to the complaint Walker v. Webco Indus.,
Inc., 562 F. App’x 215, 216-17 (5th Cir. 2014) (citing Kennedy v. Chase Manhattan Bank USA,

NA, 369 F.3d 833, 839 (5th Cir. 2004)). “[A plaintiffs] complaint therefore ‘must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.”’
Phillips v. City of Dallas, Tex., 781 F.3d 772, 775-76 (5th Cir. 2015) (quoting Ashcroft v. Iqbal,
556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009)).

A claim is facially plausible when the pleaded factual content “allows the court to draw
the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.
at 678, 129 S. Ct. 1937 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556, 127 S. Ct. 1955, 167
L. Ed. 2d 929 (2007)). “[P]laintiffs must allege facts that support the elements of the cause of
action in order to make out a valid claim.” Webb v. Morella, 522 F. App’x 238, 241 (5th Cir. 2013)
(quoting Cin of Clim‘on, Ark. v. Pilgrim’s Pride Corp., 632 F.3d 148, 152-53 (5th Cir. 2010)
(internal quotation marks omitted)). ‘-‘[C]onclusory allegations or legal conclusions masquerading
as factual conclusions will not suffice to prevent a motion to dismiss.” Id. (quoting Fernandez-
Montes v. Allied Pilots Ass’n, 987 F.2d 278, 284 (5th Cir. 1993) (internal quotation marks omit-
ted)). “Dismissal is appropriate when the plaintiff has not alleged ‘enough facts to state a claim to
relief that is plausible on its face’ and has failed to ‘raise a right to relief above the speculative
level.’ ” Emesowum v. Hous. Police Dep ’t, 561 F. App’x 372, 372 (5th Cir. 2014) (quoting
Twombly, 550 U.S. at 555, 570, 127 S. Ct. 1955).

Analysis
I. Eleventh Amendment Immunity

“When a Rule 12(b)(1) motion is filed in conjunction with a Rule 12(b)(6) motion, . . .
courts must consider the jurisdictional challenge first.” McCasland v, Cily of Castroville, Tex. , 478
F. App’x 860, 860 (5th Cir. 2012) (per curiam) (citing Wolcott v. Sebelius, 635 F.3d 757, 762 (5th
Cir. 2011); Moran v. Kinga'om of Saua'i Arabia, 27 F.3d 169, 172 (5th Cir. 1994)). This “‘prevents

a court without jurisdiction from prematurely dismissing a case with prejudice.”’ Id.

Defendants first assert that the University, IHL, and the employee Defendants in their of~
ficial capacities are immune from suit under sovereign immunity.

The Eleventh Amendment provides that “[t]he judicial power of the United States shall not
be construed to extend to any suit in law or equity, commenced or prosecuted against one of the
United States by Citizens of another State, or by Citizens or Subjects of any Foreign State.” U.S.
Const. amend. XI; “The Eleventh Amendment strips courts of jurisdiction over claims against a
state that has not consented to suit.” Pierce v. Hearn ]ndep. Sch. Dist. , 600 F. App’x 194, 197 (5th
Cir. 2015) (per curiam) (citing Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100-01,
104 S. Ct. 900, 79 L. Ed. 2d 67 (1984)).

The Fifth Circuit has stated this “immunity operates like a jurisdictional bar, depriving
federal courts of the power to adjudicate suits against a state.” Union Pac. R. Co. v. La. Pub. Serv.
Comm’n, 662 F.3d 336, 340 (5th Cir. 2011) (intemal citations omitted). “The Eleventh Amend-
ment grants a State immunity from suit in federal court by citizens of other States, and by its own
citizens as well.” Lapia'es v. Bd. of Regents, 535 U.S. 613, 616, 122 S. Ct. 1640, 152 L. Ed. 2d 806
(2002) (citation omitted). Both federal and pendent state law claims are barred from being asserted
against a state in federal court. Pennhurst State Sch. & Hosp., 465 U.S. at 119-21, 104 S. Ct. 900.

Eleventh Amendment immunity extends only to states themselves Alden v. Maine, 527
U.S. 706, 756, 119 S. Ct. 2240, 144 L. Ed. 2d 636 (1999). Entities that are not “arms of the state”
are not afforded Eleventh Amendment immunity. Ia'.

The University of Mississippi is a state university, managed and controlled by the Board
of Trustees of the Institute of Higher Learning; both entities are established by the Mississippi
Constitution. See Miss. Const. art. VIII. The University and IHL are considered an arm of the state

for Eleventh Amendment purposes. See Jagnana'an 538 F.2d at l 174 (explaining how the State of

Mississippi of is “inextricably involved in all facets of the Board’s operation of” state universities);
Kermode v. Univ. ofMississippi Mea'. Ctr., 496 F. App'x 483, 488 (5th Cir. 2012). Further, a suit
against the University employees in their official capacities is the same as a suit against the Uni-
versity itself. Will v. Michigan Dep't of State Police, 491 U.S. 58, 71, 109 S. Ct. 2304, 2312, 105
L. Ed. 2d 45 (1989) The employee Defendants in their official capacities are therefore arms of the
state. The claims against University, IHL, and employees in their official capacities must be dis-
missed unless an Eleventh Amendment immunity applies

a. Abrogation

Abrogation of Eleventh Amendment immunity applies only if Congress has unequivocally
expressed its intent to abrogate a state’s sovereign immunity via Section 5 of the Fourteenth
Amendment. Duncan v. Univ. of Tex. Health Sci. Ctr. at Houston, 469 F. App’x 364, 366 (5th Cir.
2012) (per curiam) (citing Bd. of Trs. of Univ. of Ala. v. Garrett, 531 U.S. 356, 364, 121 S. Ct.
95 5, 148 L. Ed. 2d 866 (2001)). There is no evidence that Congress has intended abrogate Eleventh
Amendment immunity for § 1983 claims. See Quern v. Jordan, 440 U.S. 332, 345, 99 S. Ct. 1139,
59 L. Ed. 2d 358 (1979). Nor has Congress abrogated immunity for state law breach of contract
claims. Yul Chu v. Mississippi State Univ., 901 F. Supp. 2d 761, 773 (N.D. Miss. 2012), ajj"d, 592
F. App’x 260 (5th Cir. 2014). Accordingly, abrogation does not apply as an exception to Eleventh
Amendment immunity on any of Thomas’s claims against the Defendants in this case.

b. Waiver

The second exception to Eleventh Amendment immunity provides that sovereign immunity
from suit is waivable, but such waiver must be clearly stated and will not be easily implied. Idaho
v. Coeur d’Alene Tribe of Idaho, 521 U.S. 261, 267, 117 S. Ct. 2028, 138 L. Ed. 2d 438 (1997);
Jagnandan, 538 F.2d at 1117 (citing Edelman v. Jordan, 415 U.S. 651, 673, 94 S. Ct. 1347, 39 L.

Ed. 2d 662 (1974); Petty v. Tenn.-Mo. Bridge Comm ’n, 359 U.S. 275, 276, 79 S. Ct. 785, 3 L. Ed.

2d 804 (1959)). The State of Mississippi has not waived immunity for either breach of contract or
§ 1983 claims. See Moore v. Univ. Mississippi Med. Ctr., 719 F. App’x 381, 387 (5th Cir. 2018)
(“While Mississippi has waived its state sovereign immunity to suit in state court
for breach of contract, there is no unequivocal statement of its intent to also waive its Eleventh
Amendment immunity to suit in federal court.”),' Yul Chu, 774 F. Supp. 2d at 774; Miss. Code
Ann. § 11-46-5(4).

c. Ex parte Young Doctrine

The third and final exception to Eleventh Amendment immunity is a state’s amenability to
suit under the Ex parte Young doctrine. To overcome Eleventh Amendment immunity, the plaintiff
must bring an action grounded in federal law for monetary relief that is “ancillary” to injunctive
relief against named state officials. Edelman, 415 U.S. at 667-68, 94 S. Ct. 1347. Ex parte Young
allows suit to be brought against a state officer in federal court for the purpose of enforcing the
Supremacy Clause of the Constitution if the following criteria are metz (1) the plaintiff has pleaded
his case against the state official responsible for enforcing the law at issue in that person’s official
capacity; (2) the plaintiff has alleged an ongoing violation of federal law; and (3) the plaintiff has
requested the proper relief, that is, prospective, injunctive relief, or relief that is ancillary to pro-
spective relief. See Walker v. Livingston, 381 F. App’x 477, 478 (5th Cir. 2010) (per curiam) (cit-
ing Seminole Tribe of Fla. v. Floria'a, 517 U.S. 44, 73, 116 S. Ct. 1114, 134 L. Ed. 2d 252 (1996)).

Because the Ex parte Young exception concerns only injunctive relief aimed at individual
officers, and not the entities themselves, it does not apply to Thomas’s claims against the Univer-
sity and IHL, As no exception applies, they are thus entitled to Eleventh Amendment and Thomas’s
claims against them are dismissed.

As to the employee Defendants, Thomas asserts that he seeks, as injunctive relief, rein-

statement of his teaching position and an order requiring the employees to comply with the Due

Process Clause of the Fourteenth Amendment. As to the latter, Thomas does not identify what
current and ongoing Fourteenth Amendment violations the individual Defendants are committing
See Wallace v. Texas Tech Univ., 80 F.3d 1042, 1047 n.3 (5th Cir. 1996) (“Jurisdiction over a
plaintiffs claims for future relief is appropriate only if a reasonable likelihood exists that the plain-
rif will again be subjected to the allegedly unconstitutional actions.”) (emphasis in original).

As to the former, reinstatement is the type of prospective, injunctive relief to which the Ex
Parte Young exception applies. Id. Defendants argue, however, that none of the named employees
possess the power to reinstate him, and thus, Thomas cannot maintain a suit for reinstatement
against them, because they are not in a “position to provide the requested relief”. See Fairley v.
Stalder, 294 F. App’x 805, 812 (5th Cir. 2008)

Thomas responds by pointing to a letter written by Defendant Noel Wilkins telling Thomas
that the “decision to continue or terminate your employment is a decision that is within the author-
ity of the department chair and college dean.” Wilkins Letter, Pl.’s Resp. in Opp., Ex. 2 [Doc. 40-
2]. Thomas argues that, according to this letter, the department chair and college dean are entitled
to make employment decisions, and that because he has sued his department chair, Kirsten
Dellinger, and the college dean, Lee Cohen, he may pursue his claim for reinstatement

The Court first notes that even under Thomas’s argument, none of the other employee De-
fendants have authority to reinstate him. Thus, he seeks no prospective, injunctive relief against
them, and so the official capacity claims against all other employee Defendants other than

Dellinger and Cohen must be dismissed.l

 

l Although Thomas points to numerous actions taken by the other individual Defendants with respect to his
terrnination, he does not identify how they can provide him with future injunctive relief related to his rein-
statement

The Court finds that Wilkins’ letter does not establish that Dellinger and Cohen can provide
Thomas with the relief he seeks. First, theletter states that “decision to continue or terminate” is
within the authority of the department chair and dean. What Thomas seeks is reinstatement--to be
hired again_and the letter provides no evidence that Dellinger and Cohen have authority to do
that, Second, state law, and the policies and bylaw of both IHL and the University provide that
only the IHL and the Chancellor of the University may make faculty hiring decisions. See Miss.
Code Ann. § 37-10-15 (giving IHL authority to contract with faculty); IHL Board of Trustees
Policies and Bylaws § 401 .0102, http://www.mississippi.edu/board/downloads/polic ie-
sandbylaws.pdf (giving IHL Commissioner and executive officer of university power to “make all
appointments and promotions of faculty and staff`); University of Mississippi Faculty Titles and
Rank Policy, Pl.s Resp. in Opposition, Ex. 4 [Doc. 40-4], at 1 (identifying IHL Commissioner and
Chancellor as individuals who make faculty appointments). Even if Wilkins’s letter suggested that
Dellinger and Cohen possessed hiring authority, that letter would not override state law. Thus,
Thomas has not shown that any of the individual Defendants can provide him with the injunctive
relief he seeks, The Ex Parte Young exception does not apply. For that reason, Thomas’s official
capacity claims against the employee Defendants, like those against IHL and the University, must
be dismissed.

II. Failure to State a Claim

With respect to the remaining claims against the employee Defendants in their individual
capacities, Defendants argue that Thomas has failed to state a claim for relief for several reasons.
First, Defendants argue the individual Defendants are entitled to qualified immunity. Second, De-
fendants argue that Thomas has not alleged either a property or liberty interest the employees have
deprived them off. Third, concerning Thomas’s state law breach of contract claim, Defendants

argue that the claim is barred by the Mississippi Tort Claims Act. Finally, Defendants argue that

Thomas has failed to state a breach of contract claim, Alternatively, Defendants ask the Court not
to exercise supplemental jurisdiction over the breach of contract claim.

Thomas has sued a number of individuals in this case. In analyzing Defendants’ motion,
the Court has attempted to discern which claims Thomas makes against which Defendants. That
task is impossible because Thomas’s amended complaint is a shotgun pleading

The Eleventh Circuit has identified several types of shotgun pleadings:

Though the groupings cannot be too finer drawn, we have
identified four rough types or categories of shotgun plead-
ings. The most common type_by a long shot_is a com-
plaint containing multiple counts where each count adopts
the allegations of all preceding counts, causing each succes-
sive count to carry all that came before and the last count to
be a combination of the entire complaint The next
most common type, at least as far as our published opinions
on the subject reflect, is a complaint that does not commit
the mortal sin of re-alleging all preceding counts but is guilty
of the venial sin of being replete with conclusory, vague, and
immaterial facts not obviously connected to any particular
cause of action. The third type of shotgun pleading is one
that commits the sin of not separating into a different count
each cause of action or claim for relief. Fourth, and finally,
there is the relatively rare sin of asserting multiple claims
against multiple defendants without specifying which of the
defendants are responsible for which acts or omissions, or
which of the defendants the claim is brought against

Weiland v. Palm Beach Cty. Sheri]j"s Ojj’l`ce, 792 F.3d 1313, 1321-23 (1 lth Cir. 2015). Such plead-
ings run afoul of Rule 8 Federal Rules of Civil Procedure, which requires that claims for relief
contain “a short plain statement of the claim showing that the pleader is entitled to relief,” Fed. R.

Civ. P. 8(a)(2), because “they fail to one degree or another, and in one way or another, to give the

defendants adequate notice of the claims against them and the grounds upon which each claim
rests.” Id. at 1323.2

Thomas’s amended complaint commits two shotgun pleading “sins.” First, it realleges and
reincorporates by reference all of the factual allegations into each count. Thus, it is impossible to
identify which facts support which cause of action. Second, it asserts each cause of action against
all Defendants, even though it appears that Thomas is not, and cannot, make assert each cause of
action against every Defendant3 No Defendant here could ascertain which claim, upon which ac-
tions, Thomas asserts against him or her. The Court cannot determine whether Thomas has stated
a cause of action against any Defendant because he has not identified what conduct by each De-
fendant supports what claim.

Thomas must be more specific in his claims. The amended complaint as is should be dis-
missed. See Copelana' v. Axion Mortg. Grp. LLC, No. l:lG-CV-159-HSO, 2016 WL 4250431, at
*4 (S.D. Miss. Aug. 11, 2016) (“Shotgun complaints are subject to dismissal pursuant to Federal
Rules of Civil Procedure 12(b)(6).”) (citations omitted). “When a court dismisses a complaint on
the basis of a failure to comply with Rule 8, it is generally appropriate to provide the plaintiff an
opportunity to remedy the pleading deficiencies through the filing of an amended complaint.”

Moore v. Mississippi Gaming Comm'n, No. l:lS-CV-00013-DMB, 2015 WL 13019615, at *6

 

2 The Eleventh Circuit has “filled many pages of the Federa| Reporter condemning shotgun pleadings . . . .”
See Jackson v. Banlc ofAm., N.A., 898 F.3d 1348, 1356 & 118 (l lth Cir. 2018). The Fifth Circuit has yet to
explicitlyjoin this crusade, but federal courts within this state have, on several occasions, directed plaintiffs
to amend shotgun pleadings. See, e.g, Alexander v. Glob. Tel Link Corp., No. 3:17-CV-560-LG, 2018 WL
3469180, at l“4 (S.D. Miss. July 18, 2018); Copeland v. Axion Mortg. Grp. LLC, No. 1:16-CV-159~HSO, 2016 WL
4250431, at *4-5 (S.D. Miss. Aug. ll, 2016); Griyj'in v. HSBC Mortg. Servs., Inc., No. 4:14-CV-00132-DMB, 2015
WL 4041657, at *5 (N.D. Miss. July l, 2015); Sahlein v. Rea’ Oak Capital, Inc., No. 3:13-CV-00067-DMB, 2014
WL 3046477, at *3 (N.D. Miss. July 3, 2014). The Fifth Circuit has, on at least one occasion, tacitly approved
a district court’s order directing a plaintiff to‘amend his complaint to correct the pleading deficiencies of a
shotgun pleading See Ducksworzh v. Rook, 647 F. App’x 383, 385 (5th Cir. 2016).

3 For example, Thomas appears to assert a breach of contract claim against all Defendants, when it is clear
that if he has a contract, it would be only with IHL (which is immune from this suit).

10

(N.D. Miss. Nov. 2, 2015) (citing Gordon v. Green, 602 F.2d 743, 746 (5th Cir. 1979) (“We think
the Trial Court should have dismissed the complaints with leave to amend.”)). Accordingly, the
Court will permit Thomas to amend his complaint

Conclusion

For the seasons set forth above, the Court finds that the University of Mississippi, the Board
of Trustees of the State Institutions of Higher Leaming, and Noel Wilkins, Lee Cohen, Rebecca
Bressler, Rick Gregory, Kirsten Dellinger, and Honey Ussery in their official capacities are entitled
to Eleventh Amendment immunity. Defendants motion is therefore granted in that regard.
Thomas’s § 1983 and breach of contract claims against IHL, the University, and the employee
Defendants in their official capacities are dismissed for lack ofjurisdiction.

The Court also finds that Thomas’s amended complaint is a shotgun pleading that fails to
comply with Rule 8 and Rule 12. Defendants’ motion is granted. Within thirty days of the entry of
this order, he shall file a second amended complaint curing the pleading deficiencies of his com-
plaint described herein; namely, he shall specify what causes of actions he asserts against which
Defendants and identify the facts supporting each cause of action.

An order in accordance With this opinion shall issue.

jd/é/§@»J§w~

. w /
This the day of December, 2018.
SENIOR U.S. DISTRICT JUDGE

 

11

